USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 1 of 14


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DUANE MORTON,                     )
                                  )
       Plaintiff,                 )
                                  )
       v.                         )                   Case No. 2:18-cv-450
                                  )
THE GIVING DAYS FOUNDATION, INC., )
also known as, THE GIVING DAYS    )
FOUNDATION CITY OF ORANGE,        )
                                  )
       Defendant.                 )

                            MOTION FOR DEFAULT JUDGMENT

       NOW COMES the Plaintiff, DUANE MORTON (“Plaintiff”), through his attorneys,

Agruss Law Firm, LLC, pursuant to Fed. R. Civ. P. 55(b)(2), and moves this Honorable Court for

entry of an Order of Default Judgment and Judgment against Defendant, THE GIVING DAYS

FOUNDATION, INC., also known as, THE GIVING DAYS FOUNDATION CITY OF

ORANGE (“Defendant”), and in support thereof, states as follows:

   1. On November 28, 2018, Plaintiff filed the instant case against Defendant seeking redress

       for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et

       seq. (Doc. No. 1).

   2. On December 12, 2018, Defendant was served with Plaintiff’s Summons and Complaint.

       (Doc. No. 5).

   3. Defendant therefore should have filed an answer or other responsive pleading to Plaintiff’s

       Complaint on or before January 2, 2019—but failed to do so.

   4. On January 7, 2019, Plaintiff filed an Application for Entry of Clerk’s Default. (Doc. No.

       6).

                                               1
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 2 of 14


   5. On January 8, 2019, the Clerk entered Entry of Default against Defendant. (Doc. No. 7).

   6. “Under the TCPA, a plaintiff must allege four elements to state a cause of action: (1) a call

      was made, (2) the caller used automatic telephone dialing system or artificial or

      prerecorded voice, (3) the call was made to a cellular telephone number, and (4) the

      recipient of the call did not give the caller express written consent to make the call.”

      Cunningham v. Foresters Fin. Servs., Inc., 300 F. Supp. 3d 1004, 1014 (N.D. Ind. 2018).

   7. Plaintiff’s Complaint alleges the following: Within four (4) years of Plaintiff filing this

      Complaint, in or around June 2018, Defendant began calling Plaintiff’s cellular telephone

      at xxx-xxx-9733, which included or introduced an advertisement or constituted

      telemarketing. (Doc. No 1, ¶ 10); Within four (4) years of Plaintiff filing this Complaint,

      in or around June 2018, Defendant called Plaintiff’s cellular telephone from 888-634-1879,

      which is one of the Defendant’s telephone numbers. (Doc. No 1, ¶ 11); In or around June

      2018, Plaintiff answered at least one call placed by Defendant to Plaintiff. (Doc. No 1, ¶

      12); During the aforementioned call, Plaintiff told Defendant to stop calling him. (Doc.

      No 1, ¶ 13); In or around June 2018, Plaintiff called Defendant. (Doc. No 1, ¶ 14); During

      the aforementioned call, Plaintiff told Defendant to stop calling him. (Doc. No 1, ¶ 15);

      Despite Plaintiff’s requests that Defendant stop calling Plaintiff on his cellular telephone,

      Defendant continued to call Plaintiff’s cellular telephone. (Doc. No 1, ¶ 16); Prior to

      calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular telephone

      number. (Doc. No 1, ¶ 17); None of the calls Defendant made to Plaintiff were for an

      emergency purpose. (Doc. No 1, ¶ 18); All of the calls Defendants made to Plaintiff’s


                                                2
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 3 of 14


      cellular telephone resulted in Plaintiff incurring a charge for incoming calls. (Doc. No 1,

      ¶ 19); During at least one conversation, Defendant learned that Plaintiff wanted Defendant

      to stop calling Plaintiff’s cellular telephone. (Doc. No 1, ¶ 20); Plaintiff has never given

      to Defendant prior express written consent to contact Plaintiff as described herein. (Doc.

      No 1, ¶ 21); Even if Plaintiff provided Defendant with his cellular telephone number,

      Defendant failed to provide Plaintiff with clear and conspicuous disclosure that Defendant

      would contact Plaintiff with an automatic telephone dialing system (“ATDS”). (Doc. No

      1, ¶ 22); Defendant has never obtained prior express written consent from Plaintiff to

      contact Plaintiff as described herein. (Doc. No 1, ¶ 23); Even if at one point Defendant

      had prior express written consent to call Plaintiff’s cellular telephone, Plaintiff revoked this

      consent as described above. (Doc. No 1, ¶ 24); Defendant continued to call Plaintiff’s

      cellular telephone after Defendant knew Plaintiff wanted the calls to stop. (Doc. No 1, ¶

      25); Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to

      call Plaintiff’s cellular telephone. (Doc. No 1, ¶ 26); When Plaintiff answered Defendant’s

      calls, he was sometimes greeted with “dead air” whereby no person was on the other end

      of the line. After several seconds, an agent was connected to the automated call then

      greeted Plaintiff and sought to speak with Plaintiff attempting to solicit its credit repair

      services. (Doc. No 1, ¶ 27); The telephone dialer system Defendant used to call Plaintiff’s

      cellular telephone has the capacity to store telephone numbers. (Doc. No 1, ¶ 28); The

      telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

      capacity to call stored telephone numbers automatically. (Doc. No 1, ¶ 29); The telephone
                                                 3
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 4 of 14


      dialer system Defendant used to call Plaintiff’s cellular telephone has the capacity to call

      stored telephone numbers without human intervention. (Doc. No 1, ¶ 30); The telephone

      dialer system Defendant used to call Plaintiff’s cellular telephone has the capacity to call

      telephone numbers in sequential order. (Doc. No 1, ¶ 31); The telephone dialer system

      Defendant used to call Plaintiff’s cellular telephone has the capacity to call telephone

      numbers randomly. (Doc. No 1, ¶ 32); The telephone dialer system Defendant used to call

      Plaintiff’s cellular telephone selects telephone numbers to be called according to a protocol

      or strategy entered by Defendant. (Doc. No 1, ¶ 33); The telephone dialer system

      Defendant used to call Plaintiff’s cellular telephone simultaneously calls multiple

      recipients. (Doc. No 1, ¶ 34); The dead air that the Plaintiff may have experienced on the

      calls that he received is indicative of the use of an ATDS. This “dead air” is commonplace

      with autodialing and/or predictive dialing equipment. It indicates and evidences that the

      algorithm(s) being used by Defendant’s autodialing equipment to predict when the live

      human agents are available for the next call has not been perfected and/or has not been

      recently refreshed or updated. Thus, resulting in the autodialer placing a call several

      seconds prior to the human agent’s ability to end the current call he or she is on and be

      ready to accept the new connected call that the autodialer placed, without human

      intervention, to Plaintiff. The dead air is essentially the autodialer holding the calls it

      placed to Plaintiff until the next available human agent is ready to accept them. Should the

      calls at issue been manually dialed by a live human being, there would be no such dead air

      as the person dialing Plaintiff’s cellular telephone would have been on the other end of the
                                                4
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 5 of 14


      call the entire time and Plaintiff would have been immediately greeted by said person.

      (Doc. No 1, ¶ 35); As a result of Defendant’s alleged violations of law by placing these

      automated calls to Plaintiff’s cellular telephone without prior express written consent,

      Defendant caused Plaintiff harm and/or injury such that Article III standing is satisfied in

      at least the following, if not more, ways: a. Invading Plaintiff’s privacy; b. Electronically

      intruding upon Plaintiff’s seclusion; c. Intrusion into Plaintiff’s use and enjoyment of his

      cellular telephone; d. Impermissibly occupying minutes, data, availability to answer

      another call, and various other intangible rights that Plaintiff has as to complete ownership

      and use of his cellular telephone; and e. Causing Plaintiff to expend needless time in

      receiving, answering, and attempting to dispose of Defendant’s unwanted calls. (Doc. No

      1, ¶ 36).

   8. Plaintiff has clearly alleged a claim against Defendant pursuant to the TCPA.

   9. Under the TCPA, Defendant may not place non-emergency telephone calls to Plaintiff’s

      cellular telephone using an automatic telephone dialing system and/or pre-recorded or

      artificial voice without prior express written consent. 47 U.S.C. § 227 (b)(1)(A)(iii).

   10. Defendant has never had Plaintiff’s prior express consent to place such calls to Plaintiff.

   11. Even if Defendant somehow had Plaintiff’s prior express consent to place such calls at one-

      time, Plaintiff orally revoked such consent.

   12. “The Federal Communications Commission has stated that ‘[c]onsumers have the right to

      revoke consent, using any reasonable method including orally or in writing.’” Wilkes v.

      Caresource Mgmt. Grp. Co., No. 4:16-CV-38 JVB, 2018 WL 4680028, at *3 (N.D. Ind.

      Sept. 27, 2018) (internal citations omitted).
                                                5
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 6 of 14


    13. The allegations in Plaintiff’s Complaint are deemed admitted as a responsive pleading was

         required and the allegations were not denied. Fed. R. Civ. P. 8(b)(6).

    14. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

         to $500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

         227(b)(3)(B).

    15. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

         Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

         for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C).

    16. Attached hereto as Exhibit A are Plaintiff’s certified T-Mobile telephone records received

         in response to a subpoena, which detail all of the calls that Defendant placed to Plaintiff in

         violation of the TCPA. 1 (The calls highlighted in yellow are the calls Defendant placed to

         Plaintiff. The calls highlighted in orange are the calls that Plaintiff placed to Defendant

         out of frustration to tell Defendant to stop calling him.)

    17. Defendant called Plaintiff 22 times in violation of the TCPA.

    18. Plaintiff is entitled to $500.00 for each of the first 3 violations of the Telephone Consumer

         Protection Act since the first 3 calls were merely negligent. Accordingly, Plaintiff requests

         $1,500.00 in statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B).

    19. However, Plaintiff is entitled to $1,500.00 for each of the 19 remaining violations of the

         Telephone Consumer Protection Act because those calls were willful and/or knowing as

         Plaintiff first told Defendant to stop calling him on July 10, 2018. Defendant thereafter




1
 To protect Plaintiff’s privacy, Plaintiff’s counsel deleted from these telephone records all other incoming and
outgoing calls unrelated to this case.
                                                            6
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 7 of 14


      willfully and/or knowingly placed calls to Plaintiff despite knowing that Plaintiff did not

      want to be called.    Accordingly, Plaintiff requests $28,500.00 in statutory damages

      pursuant to 47 U.S.C. § 227(b)(3)(C).

      WHEREFORE, Plaintiff requests the following relief:

         a. An entry of an Order of Default Judgment and Judgment against Defendant, THE

             GIVING DAYS FOUNDATION, INC., also known as, THE GIVING DAYS

             FOUNDATION CITY OF ORANGE, in the amount of $30,000.00; and

         b. Any other relief the Court may deem just and proper.


                                    Respectfully submitted,
                                    AGRUSS LAW FIRM, LLC

                            By: /s/ James J. Parr
                                   James J. Parr, ARDC No. 6317921
                                   4809 N. Ravenswood Avenue, Suite 419
                                   Chicago, IL 60640
                                   312-224-4695 – office
                                   312-253-4451 – facsimile
                                   james@agrusslawfirm.com
                                   Attorneys for Plaintiff




                                               7
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 8 of 14




                       EXHIBIT A




                                      8
Information Provided To:
                                            USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 9 of 14

Agency:                              Civil Attorney
Requestor:                           JAMES PARR
Agent Address:                       AGRUSS LAW FIRM LLC
Billing City, State, Zip:            CHICAGO, IL 60640-0000                                                                                                       Request Submission Response
Provided On:                         August 14, 2019

This is in response to the Subpoena, 2:18-cv-00450-JVB-JEM, dated July 18, 2019, which was served upon T-Mobile US, Inc. You have requested information for the subscriber
associated with MSISDN: 7084179733. All times below are reflected in Coordinated Universal Time (UTC).

    Date        Time      Duration     Call Type     Direction   Calling Number   Dialed Number   Called Number       Destination             IMSI              IMEI         Completion     Service   Switch Name
                                                                                                                       Number                                                  Code          Code
  07/09/2018   18:20:38                  mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060    Abnormal        11       NYTAS001
                                                                                                                                                                             Completion
  07/09/2018   18:34:50                  mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060    Abnormal        11       NYTAS001
                                                                                                                                                                             Completion
  07/10/2018   17:19:43      37          mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed      029;11     CRTAS002
                                                                                                                                                                             Successfully
  07/10/2018   17:19:46      37          moc         Outgoing     18886341879      18056377249      18056377249       14092569999        310260150034403   356562086869060   Completed        29       CRTAS002
                                                                                                                                                                             Successfully
  07/11/2018   16:36:13      44          mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed        11       CRTAS002
                                                                                                                                                                             Successfully
  07/12/2018   16:53:14      16          mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed        11       DCTAS002
                                                                                                                                                                             Successfully
  07/13/2018   18:08:18      37          mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed      029;11     TTTAS102
                                                                                                                                                                             Successfully
  07/17/2018   20:44:38      7       mSTerminating   Incoming      8886341879                       17084179733                                            356562086869060   Completed        41       MNMSS320
                                                                                                                                                                             Successfully
  07/18/2018   16:44:40      9           mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed        11       DATAS010
                                                                                                                                                                             Successfully
  07/19/2018   18:01:38      6           mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed      041;11     NVTAS004
                                                                                                                                                                             Successfully
  07/19/2018   18:07:28                  moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060    Abnormal                 NVTAS004
                                                                                                                                                                             Completion
  07/20/2018   16:45:32                  mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060    Abnormal        11       PHTAS001
                                                                                                                                                                             Completion
  07/20/2018   17:44:40      65          mtc         Incoming     18886341879      17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed        11       PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:45:55      25          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:46:27      8           moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:46:55     112          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:48:56      92          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:51:10      66          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:52:25      22          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully
  07/20/2018   17:53:25      38          moc         Outgoing     17084179733      18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed                 PHTAS001
                                                                                                                                                                             Successfully



Information Provided By:
T-Mobile US, Inc.                                                                           4 Sylvan Way, Parsippany, New Jersey 07054                                                                              Page: 1 of 2
Law Enforcement Relations                                                                      Tel: 866-537-0911; Fax: 973-292-8697
  07/20/2018   17:54:14     122    USDCOutgoing
                                  moc   IN/ND case       2:18-cv-00450-JVB-JEM
                                                17084179733   18886341879 18886341879 document
                                                                                      18886341879 12     filed 08/22/19
                                                                                                  310260150034403             page Completed
                                                                                                                  356562086869060   10 of 14                                         PHTAS001
                                                                                                                                                             Successfully
  07/20/2018   17:56:22     63    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               PHTAS001
                                                                                                                                                             Successfully
  07/20/2018   17:58:03      2    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               PHTAS001
                                                                                                                                                             Successfully
  07/20/2018   17:58:12      3    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               PHTAS001
                                                                                                                                                             Successfully
  07/26/2018   18:11:32     63    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      SFTAS003
                                                                                                                                                             Successfully
  07/26/2018   18:12:49      7    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               SFTAS003
                                                                                                                                                             Successfully
  07/26/2018   18:13:04      4    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               SFTAS003
                                                                                                                                                             Successfully
  07/30/2018   17:59:56     19    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      CHTAS009
                                                                                                                                                             Successfully
  07/31/2018   18:25:36     55    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed      011;42   PHTAS002
                                                                                                                                                             Successfully
  07/31/2018   18:26:38      8    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               PHTAS002
                                                                                                                                                             Successfully
  08/01/2018   21:24:30      9    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      CHTAS009
                                                                                                                                                             Successfully
  08/02/2018   22:08:29      1    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               NYTAS001
                                                                                                                                                             Successfully
  08/03/2018   21:44:46      9    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      IETAS001
                                                                                                                                                             Successfully
  08/14/2018   16:19:48     52    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed      041;11   CHTAS009
                                                                                                                                                             Successfully
  08/16/2018   16:13:55     262   mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      NVTAS004
                                                                                                                                                             Successfully
  09/06/2018   17:40:40     179   mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      CHTAS009
                                                                                                                                                             Successfully
  09/06/2018   21:17:43           moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060    Abnormal               CHTAS009
                                                                                                                                                             Completion
  09/06/2018   21:17:50      8    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               CHTAS009
                                                                                                                                                             Successfully
  09/13/2018   16:18:01           mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      TTTAS102
                                                                                                                                                             Successfully
  09/13/2018   16:18:57      4    moc     Outgoing   17084179733   18886341879      18886341879       18886341879        310260150034403   356562086869060   Completed               TTTAS102
                                                                                                                                                             Successfully
  09/13/2018   17:40:29     18    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      TTTAS102
                                                                                                                                                             Successfully
  09/19/2018   18:09:55     62    mtc     Incoming   18886341879   17084179733      17084179733       17084179733        310260150034403   356562086869060   Completed       11      ATTAS002
                                                                                                                                                             Successfully




Information Provided By:
T-Mobile US, Inc.                                                           4 Sylvan Way, Parsippany, New Jersey 07054                                                                          Page: 2 of 2
Law Enforcement Relations                                                      Tel: 866-537-0911; Fax: 973-292-8697
                USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 11 of 14


Law Enforcement Relations
4 Sylvan Way, Parsippany, N.J. 07054
Phone: (973) 292-8911 Fax: (973) 292-8697                                                                                                                   August 20, 2019
_______________________________________________________________________________________________________________________________________________________________________________________

T-Mobile / MetroPCS Tracking ID: 2415010


I, Keeli Cross, am employed by T-Mobile, U.S.A., Inc and I am a Custodian of Records.


I further state that all of the records described below and attached hereto are duplicates of the original and are true
and complete copies of records maintained by T-Mobile, U.S.A., Inc.


Description of records:

              MSISDN/Identifier                                   Start Date                                      End Date                                     Requested Item

7084179733                                      05/01/2018                                      12/31/2018                                      Call Details No Cells

7084179733                                      05/01/2018                                      12/31/2018                                      Subscriber Info



I further state that:
   A) Such records were made at or near the time of the occurrence of the matters set forth by (or from
      information transmitted by) a person with knowledge of those matters;
   B) Such records were kept in the course of regularly conducted business activity;
   C) The business activity made such records as a regular practice; and
   D) If such record is not the original, such record is a duplicate of the original.


I hereby certify that the foregoing statement made by me is true. I understand that if any of the statements made by
me herein are willfully false, I am subject to punishment.

                                                                                                                                 Sincerely




                                                                                                                                 Law Enforcement Relations Group
        USDC
Interpreting      IN/ND
             Call Detail   case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 12 of 14
                         Records

 Your response includes Call Detail Records (CDR) either with or without location. Our query results in an Excel file with multiple
 columns. This is a combined report of calls and messages. Each row represents one call on the T-Mobile network. Some fields only
 appear in reports with location information.

 Calls made while roaming also do not appear on this report.

 Entries with outgoing calls to 8056377249 indicate incoming calls that are forwarded (out) to the voicemail system. Entries with
 outgoing calls to 8056377243 = 805-MESSAGE indicate voicemail retrieval.

 Please remember that T-Mobile CDR systems natively use Coordinated Universal Time (UTC). By default, that means a day of call
 detail records are taken from 00:00:01 to 23:59:59 UTC which may differ from your intended time range due to your time zone. If
 specific times other than our default are important to your inquiry, please submit legal demands with the date range/time frame
 adjusted for UTC to avoid delay or confusion. We are unable to convert the time displayed in the records to the local time of the
 handset.

 The columns present on your CDR may be:

     COLUMN NAME                                           DESCRIPTION                                  LOCATION                       NOTES
                                                                                                        RPT ONLY?
 Date                       Date format mm/dd/yyyy                                                         NO
 (UTC) Time                 24 hour time format - hh:mm:ss in UTC                                          NO        In UTC time
 Duration                   Duration in seconds                                                            NO
 Call Type                  Type of call: callForwarding = Forwarded Call; mSOriginating = Outgoing        NO       Cell Site location is not available for Call
                            Voice Call; mSTerminating = Incoming Voice; mSOriginatingSMSinMSC =                     Types SMSc and RCS-IMChat
                            Outgoing SMS; mSTerminatingSMSinMSC = Incoming SMS; moc=Mobile
                            Originating Call; mtc= Mobile Terminating Call; SMSc = text message;                    For SMSc messaging, T-Mobile provides
                            RCS-IMChat = rich content message, multimedia and text                                  record of any activity between the
                                                                                                                    requested target number and any other
                                                                                                                    customers utilizing the T-Mobile network
                                                                                                                    for the time and date range requested
                                                                                                                    regardless if the target number currently
                                                                                                                    is/was assigned to T-Mobile or a T-
                                                                                                                    Mobile wholesale partner.

 Direction                  Outgoing or Incoming to the target telephone number                            NO
 Calling Number             Phone number that initiated the call                                           NO
 Dialed Number              Dialed digits                                                                  NO
 Called Number              Phone number that received the call                                            NO
 Destination Number         The final destination number to which the network has connected the            NO
                            call (might be different from the one dialed by subscriber if network
                            translation was applied)
 IMSI                       International Mobile Subscriber Identity of the target number, if present      NO
 IMEI                       International Mobile Equipment Identity of the target number, if present       NO
 Completion Code            Completed successfully or Abnormal Completion (network interruption).          NO
                            Abnormal completion calls display on this report but may or may not
                            show on a customer's bill.
 Service Code               11 Calling line identification presentation                                    NO
                            12 Calling line identification restriction
                            13 Connected Line ID Presentation
                            20 All Call Forwarding Services
                            21 Call Forwarding Unconditional (CFU)
                            28 All Cond Call Forwarding Services
                            29 Call Forwarding on Mobile Subscriber Busy (CFB)
                            2A Call Forwarding on No Reply (CFNRy)
                            2B Call Forwarding on Not Reachable (CFNRc)
                            31 Explicit Call Transfer (ECT)
                            42 Call Hold 41 Call waiting
                            51 Multi-Party (MPTY)



  Legal Affairs – Law Enforcement Relations
  v. 180807
           USDC
   Switch Name          IN/ND  case
                            Name        2:18-cv-00450-JVB-JEM
                                 of the switch                                        document
                                               which was used to deliver the call to the target 12 filed
                                                                                                    NO 08/22/19
                                                                                                          This is NOT anpage     13of the
                                                                                                                         indication   of 14
                              number.                                                                           location of the device.

   1st LTE Site ID            EnodeBid value in decimal                                                   YES   Only present if the call was over LTE
   1st LTE Sector ID          ID of the first sector used if the site is an LTE site                      YES   Only present if the call was over LTE
   1st LAC                    1st LAC value in decimal                                                    YES   Not present if the call was over LTE
   1st Cell ID                1st Cell Site ID value in decimal                                           YES   Not present if the call was over LTE
   1st Tower Azimuth          Location: Azimuth orientation of antenna serving user if available (see     YES
                              note below)
   1st Tower LAT              Latitude of 1st cell tower used.                                            YES
   1st Tower LONG             Longitude of 1st cell tower used.                                           YES
   1st Tower Address          Street Address of the 1st serving tower if available                        YES
   1st Tower City             City of the 1st serving tower if available                                  YES
   1st Tower State            State of the 1st serving tower if available                                 YES
   1st Tower Zip              ZIP of the 1st serving tower if available                                   YES
   Last LTE Site ID           EnodeBid value in decimal                                                   YES   Only present if the call was over LTE
   Last LTE Sector ID         ID of the last sector used if the site is an LTE site                       YES   Only present if the call was over LTE
   Last LAC ID                Last LAC value in decimal                                                   YES   Not present if the call was over LTE
   Last Cell ID               Last Cell Site ID value in decimal                                          YES   Not present if the call was over LTE
   Last Tower Azimuth         Azimuth orientation of antenna serving user if available (see note below)   YES
   Last Tower LAT             Latitude of last cell tower used.                                           YES
   Last Tower LONG            Longitude of last cell tower used.                                          YES
   Last Tower Address         Street Address of the last serving tower if available                       YES
   Last Tower City            City of the last serving tower if available                                 YES
   Last Tower State           State of the last serving tower if available                                YES
   Last Tower Zip             ZIP of the last serving tower if available                                  YES




 A NOTE ON AZIMUTH: The azimuth listed is the center compass degree facing of the identified sector of the tower. Generally, the
 coverage of a tower is circular and divided in three equal pieces (each 120 degrees wide). Due north is 0, due south is 180. However,
 not every tower is aligned with the first sector starting at 0. Using the listed azimuth, rough direction from the tower can be
 calculated for a call. The center degree of the sector’s facing is indicated in this field. For example, if a facing has a listed orientation
 of 90, the center of the coverage is pointed at 90 degrees but the sector will cover traffic from roughly 60 degrees on either side
 (thus 30 to 150 degrees in this example).


For more information on UTC, please visit: http://www.timeanddate.com/time/aboututc.html. To convert records to your local time, you
will need to 1use a converter such as http://www.worldtimeserver.com/convert_time_in_UTC.aspx.




    Legal Affairs – Law Enforcement Relations
    v. 180807
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 12 filed 08/22/19 page 14 of 14


                                     PROOF OF SERVICE

       I, James J. Parr, state the following:

        I am employed in Chicago, Illinois. I am over the age of 18, and am not a party to this
action. My business address is 4809 North Ravenswood Avenue, Chicago, IL 60640. On August
22, 2019, I served the following documents:

PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       On the recipients listed below:

              The Giving Days Foundation, Inc.
              1717 W. Orangewood Avenue, Suite H
              Orange, CA 92868

       By the following means of service:

[X]    BY MAIL: I deposited the envelope in the mail via first class mail. The envelope was
       mailed with postage fully prepaid. I am readily familiar with the firm’s practice for
       collection and processing correspondence for mailing. Under that practice, this document
       was deposited with the U.S. Postal Service on this date with postage fully prepaid, in the
       ordinary course of business.

[X]    FEDERAL: I declare under penalty of perjury under the laws of Illinois that the above is
       true and correct.

Executed on August 22, 2019 at Chicago, Illinois.

                                                By:   /s/ James J. Parr
                                                          James J. Parr
